Citation Nr: 0504574	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-21 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for skin cancer of the 
right temple, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970, and from May 1983 to August 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the RO in 
Portland, Oregon which, in pertinent part, denied service 
connection for skin cancer of the right temple, claimed as 
due to Agent Orange exposure and a left eye disorder.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2003.  A transcript of that hearing is 
associated with the claims folder.

In December 2003, the Board remanded the case to the RO for 
additional development.  The case is now before the Board and 
ready for final appellate review.

As a final preliminary matter, the Board notes that, in a 
statement from the veteran, received by the RO in April 2003, 
he raised an issue relating to service connection for post-
traumatic stress disorder.  As this matter has not been 
considered and addressed by the RO, and, hence, is not 
properly before the Board, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for skin cancer of the right temple and a left eye disorder 
and the VA has made reasonable efforts to develop such 
evidence.

2.  The veteran served in Vietnam, and he is presumed to have 
been exposed to one or more herbicide agents during such 
service.

3.  Skin cancer of the right temple is not of service origin 
or otherwise attributable to any incident therein.

4.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness regarding the veteran's left eye 
disorder at service entrance in March 1967 has not been 
presented.

5.  A left eye disorder is not a disorder of service origin 
or attributable to any incident therein.

6.  Refractive error is not a disability resulting from 
disease or injury during active service.


CONCLUSIONS OF LAW

1.  Skin cancer of the right temple was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).

2.  A left eye disorder was not incurred in or aggravated by 
service and is not shown to be proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service, and the presumption of soundness at entry is not 
rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2004).

3.  Refractive error of the eye was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the case of Pelegrini v. Principi, 18 Vet.App. 112 (2004), 
referred to as Pelegrini II, the United States Court of 
Appeals for Veterans Claims (Court) essentially held that VA 
must provide notice "upon receipt" and "when" mandate that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159, because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
October 2002 Statement of the Case and September 2004 
Supplemental Statement of the Case, and September 1998, July 
1999, May 2001 and March 2004 correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  

In particular, the Board notes evidence development letters 
dated in May 2001 and March 2004, in which the veteran was 
advised of the type of evidence necessary to substantiate his 
claims.  In these letters, the veteran was also advised of 
his and VA's responsibilities under the VCAA, including what 
evidence should be provided by the veteran and what evidence 
should be provided by VA.  

Factual Background

The veteran served on active duty from July 5, 1967 to April 
1970, and from May 1983 to August 1983.

Service medical records showed that on medical examination 
performed for enlistment purposes in March 1967, the 
veteran's skin and eyes were clinically evaluated as normal.  
Distant vision in both eyes was 20/20; there was a notation 
to the effect that the veteran had left his glasses at home.  
(Over his signature, he reported at that time that he wore 
glasses.)  Treatment notes beginning within a week of 
entering service were consistent for complaints of a left eye 
disorder.  At the time of the initial visit, the veteran 
complained of "half vision," headaches and blurriness of 
the eyes.  He stated that he could not focus the left eye 
when he had a headache; his history of headaches dated back 4 
years.  Clinical examination of the eyes was essentially 
normal; an impression of photophobia was noted.  A few days 
later, his left eye was rechecked; he complained of "pus" 
in the eye.  A diagnosis of conjunctivitis was made and 
medication prescribed.  Two days later, he was seen for a 
complaint of photophobia.  Eye examination was unremarkable; 
however an eye patch was given and ophthalmologic 
consultation recommended.  At the conclusion of that 
examination, conducted on July 17, 1967, the impression was 
of no ocular pathology.

During a July 19, 1967 optometry examination, the veteran 
complained of loss of acuity in his left eye for eight days.  
He also noted a 4-year history of migraine headaches.  He 
described vague areas of ocular disturbance in the left eye 
and the examiner noted that the visual fields in the left eye 
were depressed consistent with reduced visual acuity.  Visual 
acuity in the left eye was 20/100 with abnormal, possibly 
edematous macula.  The examiner noted that visual testing 
consistently showed loss of visual acuity in the left eye at 
far and near (20/200), throughout attempts to show 
malingering.  The examiner indicated that the veteran was 
highly anxious and that [his eye symptoms] might well be a 
neuropsychiatric problem.  Because of the findings, 
ophthalmologic evaluation was recommended.  That examination, 
conducted that day, showed that the veteran's visual field 
revealed small central scotoma of the left eye and the macula 
had a very small cystic lesion in fovea.  The diagnosis was 
possible central serous retinopathy of the left eye.  The 
examiner commented that this would "clear spontaneously" in 
6-8 weeks.  

The veteran was again seen in the eye clinic in December 
1967.  Findings included a macular hole, left eye, with no 
significant surrounding edema.  The impression was probably 
old healed foveal macular retinitis of the left eye, with 
resultant macular degeneration.  No eye treatment was 
recommended, but a neuropsychiatric consultation was.

A January 1968 report of medical examination listed the 
veteran's skin and eyes as clinically normal and distant 
vision in his left eye was 20/100.  A subsequent treatment 
note from the ophthalmology clinic shows the veteran 
presented with complaints of difficulty with vision in his 
left eye, which began during boot camp.  While there was 
slight asymmetry in the left eye macula, there was not the 
typical lesion of foveomacular retinitis.  The diagnosis was 
deferred pending further testing.  Several days later, visual 
acuity in the left eye was recorded as 20/50.  Following 
examination, the impression was maculopathy of unknown 
etiology, which may represent foveomacular retinitis.  The 
examiner commented that he thought that the veteran had 
"real disease" perhaps with functional overlay.   It was 
advised that he be evaluated by an ophthalmologist every 30 
days.

When the veteran was examined the next month, in February 
1968, it was the impression of the examiner that he had 
foveomacular retinitis.  It was recommended that he be 
returned to the United States for further evaluation.  

In March 1968, the veteran was admitted to a naval hospital, 
at which time it was noted that he first noticed a difference 
between the vision in his left and right eye in boot camp in 
July 1967.  He reported a history of having looked at an 
eclipse of the sun with his left eye through a cardboard 
peephole for several minutes in 1963.  In addition he 
reported having received fist blows to the left eye on 
several occasions.  During the course of his hospital stay, 
he was examined by several members of the ophthalmology staff 
and all agreed in the diagnosis of a central macular hole in 
the left eye.  It was felt that the lesion was very 
compatible with a solar burn due to the veteran's history of 
looking at a solar eclipse.  The diagnosis was faveomacular 
retinitis and macular hole in the left eye due to trauma 
(solar burn), existed prior to service (EPTS).  It was 
concluded that no treatment was indicated and that the 
veteran should be referred to full duty.  

In August 1968, the veteran presented with bruised and 
swollen eyes.  He reported that he had been beaten in a fight 
the previous evening.  No new abnormalities were noted in the 
left eye and an X-ray study showed no fractures.  The 
diagnosis was contusions of the orbital area.  In May and 
June 1969 essentially the same findings as above were noted, 
as was the fact that correction by lenses was not possible.  
Eye clinic notes further reflect that the veteran, a boxer, 
had a central cystic lesion, not a hole, in the left macula, 
probably secondary to trauma.  The impression of macular 
cyst, left eye, with permanent, non-progressive visual defect 
was noted.

Upon release from active duty in March 1970, the veteran's 
skin and eyes were clinically evaluated as abnormal.  A 
notation referred to a central cystic lesion, left macula.  
Distant vision in his left eye was 20/200.  A summary of 
defects and diagnoses listed defective vision in the left 
eye, not considered disabling.  

A VA hospital summary, reflecting an admission date of April 
1974, showed the veteran presented with complaints consistent 
with a viral upper respiratory infection.  A pertinent 
diagnosis was left central scotomata. 

Additional service medical records from the veteran's period 
of service in the Reserves, show that in a report of medical 
examination dated March 1983, the veteran's eyes and skin 
were clinically evaluated as normal.  In an accompanying 
report of medical history, also dated in March 1983, the 
examiner noted that the veteran had a blind spot in his left 
eye from a solar burn.  

In a July 1983 report of medical examination, performed for 
release from active duty, the veteran's skin and eyes were 
again clinically evaluated as normal and distant vision in 
the left eye was 20/30.  

A private laboratory report dated July 1992, showed that the 
veteran underwent a biopsy of the skin on his right temple.  
A diagnostic comment showed that sections of the biopsy 
revealed acanthotic squamous epithelium which showed a 
formation of intraepidermal horned pseudocysts.  No evidence 
of neoplasia was seen.  The diagnosis was seborrheic 
keratosis.

In a September 1998 lay statement from the veteran's wife, 
she reported that in 1992, the veteran was diagnosed with 
skin cancer of the right temple.  She indicated that the 
veteran was concerned with the diagnosis because Agent Orange 
was dropped close to where he was located in Vietnam.

In January 1999 the veteran amended his claim to include a 
claim for service connection for a left eye disorder.  At 
that time, he disputed the history of having viewed a solar 
eclipse with his left eye, stating that it was his right eye.

During a private eye examination, completed in February 2003, 
the veteran complained of blurred vision.  He reported a 
history of a blind spot in his left eye since the 1960s.  
Unaided distant visual acuity in the right eye measured 20/30 
and in the left eye measured 20/40.  The diagnostic 
assessment revealed refractive error, presbyopia, normal 
pressure in each eye and longstanding decreased best-
corrected visual acuity (BCVA) in the left eye.  No other 
significant abnormality was recorded.

During an RO hearing in June 2000 and a hearing before the 
Board in June 2003, the veteran testified that his eye 
disorder occurred after he sustained beatings from drill 
instructors while in boot camp.  He reported multiple 
occasions during service in which he sought treatment for his 
eye disorder.  In regards to his claim for skin cancer he 
testified, that he was first treated prior to 1990 for a kind 
of carcinoma which was removed.  He reported no recurrence of 
the cancer. 

In April 2004, the veteran underwent a VA examination for 
skin disease.  The veteran reported a history of sun exposure 
while in the military, specifically while in Vietnam for 13 
months.  He reported that in "1997," he had a right temple 
lesion which was excised with a blade.  He was informed that 
it was cancer and no follow-up treatment or skin complaints 
were noted.  He stated that the scar was not disfiguring, and 
no visible scar was noted.  He denied any residuals from the 
scar, such as burning, tingling or any numbness sensation, 
and indicated to the examiner that he felt this was a 
"resolved" issue.  The diagnostic impression was skin 
cancer.  However the examiner noted that examination revealed 
no obvious lesion of the face or at the site of the reported 
excision, and no obvious scar.  In fact the exact location of 
the scar could not be located.  The examiner opined that the 
veteran likely had a squamous cell or basal cell skin cancer 
and it was at least as likely as not that sun exposure or 
exposure to chemicals in Vietnam could have contributed to 
his skin cancer, although the exact amount of contribution 
was unknown.  The examiner conceded that there was no 
substantial date to support this opinion.  The examiner 
further stated that exposure to sun as a child, as well as 
tobacco, could have increased the veteran's risk of skin 
cancer.  

In May 2004 the veteran presented for a VA eye examination.  
He complained of paracentral scotoma in the left eye, 
reporting that he had had a "black eye," involving the left 
eye on 6 occasions due to boxing injuries.  He denied looking 
at the sun.  On diagnostic assessment the examiner noted a 
normal tension glaucoma of each eye.  The examiner opined 
that though the veteran complained of paracentral scotoma in 
the left eye, the examination did not correlate with his 
complaints.  Due to the confusion in the veteran's records 
between solar burns, macular hole and central serous 
retinopathy, an optical coherence tomograph (OCT) and 
functional activities were performed and both were normal.  
No old scars were noted which would have indicated a macular 
hole, solar retinopathy or central serous.  Following a 
thorough review and summary of the record, the examiner 
concluded that the veteran's descriptions of his visual 
disability did not correlate with the examination or results 
of the extensive testing performed.  The veteran's 
description of his visual defect was opposite to where it 
plotted on the visual field.  Therefore, the examiner could 
find no correlation between the veteran's present complaints 
and treatment in service.  Moreover, the examiner stated that 
the veteran had two small paracentral scotoma inferonasal 
which caused little, if any, disability because the area of 
visual field was covered by the opposite eye.

Analysis

Laws and Regulations
Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).


Skin Cancer of the Right Temple

The veteran contends that he incurred skin cancer of the 
right temple, claimed as due to Agent Orange exposure, while 
in service.  

A veteran who, during active military or air service, served 
in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2004).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  Id. 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2004) are also satisfied.  These presumptive 
diseases do not include seborrheic keratosis, squamous cell 
or basal cell skin cancer.  38 C.F.R. § 3.309(e) (listing 
diseases associated with herbicide exposure for presumptive 
purposes). 

In 68 Fed.Reg. 27630 (2003), the Secretary of VA determined 
that a presumption of service connection due to exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  The Secretary evaluated 
numerous studies and other scientific evidence and concluded 
that there was insufficient credible evidence to establish an 
association between herbicide exposure and any condition not 
specifically named in 38 C.F.R. § 3.309.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Considering the evidence in light of the authority noted 
above, the Board finds that the record presents no basis for 
a grant of service connection for skin cancer of the right 
temple, claimed as due to Agent Orange exposure.

The Board notes, the service medical records are negative for 
any complaints or diagnosis of, or treatment for, skin cancer 
of the right temple.  The first post-service medical record 
reflecting any type of skin problem affecting the right 
temple was in July 1992, at which time the veteran underwent 
a biopsy of the skin on his right temple and received a 
diagnosis of seborrheic keratosis.  This diagnosis was made 
approximately 22 years after any exposure to herbicide 
agents.  

As seborrheic keratosis, squamous cell or basal cell skin 
cancer is not shown in service or for many years thereafter, 
service connection may not be established based on chronicity 
in service or post-service continuity of symptomatology of a 
disorder first seen in service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.

Additionally, no medical professional has provided competent 
medical evidence linking either seborrheic keratosis, 
squamous cell or basal cell skin cancer of the right temple 
to any aspect of the veteran's active service, to include his 
presumed exposure to herbicides in service, and the veteran 
has not alluded to the existence of any such opinion.  

The only evidence which address a relationship between the 
veteran's skin disorder and service is found in an April 2004 
VA examination.  The examiner opined that the veteran likely 
had a squamous cell or basal cell skin cancer and it was at 
least as likely as not that sun exposure or exposure to 
chemicals in Vietnam could have contributed to his skin 
cancer, although the exact amount of contribution was 
unknown.  The examiner further stated that exposure to the 
sun as a child as well as tobacco could have increased the 
veteran's risk of skin cancer.  This opinion, which is 
speculative in nature and does not specifically relate any 
skin cancer to service, is based solely on history as 
reported by the veteran.  As such, that opinion is no more 
probative than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 

Furthermore, service connection requires the existence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Although the veteran 
relates that he incurred skin cancer of the right temple, 
claimed as due to Agent Orange exposure, there is no 
evidence, or even allegation from the veteran, of any current 
residual resulting therefrom.  Specifically, during the April 
2004 VA examination no obvious lesion or scar could be 
located on the veteran's face at the reported site of the 
excision.  In the absence of any evidence of a current 
disability, service connection for skin cancer of the right 
temple, claimed as due to Agent Orange exposure, must be 
denied.   

In addition, although the veteran alleges a "disability" 
due to Agent Orange exposure in service, neither seborrheic 
keratosis, nor squamous cell or basal cell skin cancer is 
among the diseases listed as associated herbicide exposure.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the 
presumption of service connection for diseases associated 
with herbicide exposure in service is not applicable in this 
case.   38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). 

The Board does not doubt the sincerity of the veteran's 
beliefs that he does, in fact, suffer from skin cancer of the 
right temple as a result of military service, to include 
herbicide exposure therein.  However, as a layman without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 

Under these circumstances, the claim for service connection 
for skin cancer of the right temple, claimed as due to Agent 
Orange exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support the claim, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Eye Disorder 

The veteran contends that a left eye disorder is the result 
of his active military.  

Refractive error is not considered a disability for VA 
compensation purposes, and it may not be service-connected.  
38 C.F.R. § 3.303(c).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

While there is some evidence in the service medical records 
suggesting that eye pathology then seen was the result of a 
pre-service event, that is, viewing a solar eclipse, the 
veteran has disputed this history, arguing that it was his 
right eye, not the left, that viewed the solar eclipse.  
However, in this case, service medical records of the 
veteran's entry into service report no left eye disorder and, 
accordingly, the Board presumes the veteran to have been in 
sound condition at the time of entry.  Parker v. Derwinski, 1 
Vet. App. 522 (1991).  Further, while complaints of eye 
pathology began almost immediately upon his arrival on active 
duty, there is not clear and unmistakable evidence to rebut 
the presumption of soundness.

The Board observes that the veteran's service medical records 
contain evidence of various left eye disorders, culminating 
in multiple in-service diagnoses including, photophobia, 
conjunctivitis, possible central serous retinopathy of the 
left eye, faveomacular retinitis and macular hole in the left 
eye due to trauma (solar burn), contusions of the orbital 
area, and macular cyst of the left eye with permanent non-
progressive visual defect.  Notwithstanding these in-service 
findings, there is no medical evidence to suggest that the 
veteran currently has a left eye disorder which was present 
in, or the result of his military service.  

In this regard, there is no evidence demonstrating any left 
eye disorder until April 1974, approximately 4 years after 
service, at which time the veteran was diagnosed with left 
central scotomata.  Therefore, there is no basis to award 
service connection based on chronicity in service or post-
service continuity of symptomatology of a disorder first seen 
in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.

In December 2003, the Board remanded this case to the RO in 
order to determine the etiology of the veteran's current left 
eye disorder and to provide an opinion as to the 
relationship, if any, between any currently diagnosed left 
eye disorder and the eye disorders reflected in the veteran's 
service medical records.  The report of that examination 
shows that the examiner thoroughly reviewed the claims file 
prior to rendering an opinion.  

On VA eye examination in May 2004, the examiner indicated 
that the veteran's descriptions of his visual disability did 
not correlate with the examination or results of the 
extensive testing performed and furthermore, he could find no 
correlation between the veteran's present complaints and 
treatment in service.  He concluded by stating that though 
the veteran had two small paracentral scotoma inferonasal, 
they caused little, if any, disability because the area of 
visual field was covered by the opposite eye.  Hence, the 
examiner essentially ruled out a relationship between the 
veteran's current left eye disorder, diagnosed as two small 
paracentral scotoma inferonasal, and the in-service 
documented eye injuries.  

As no medical professional has provided competent medical 
evidence linking the veteran's current left eye disorder to 
any aspect of his active service, and the veteran has not 
alluded to the existence of any such opinion, the Board finds 
that, despite the veteran's current diagnosis of two small 
paracentral scotoma inferonasal, there is no competent 
evidence of a nexus between the disorder at issue and the 
veteran's period of active duty service.  Such evidence of a 
relationship between an alleged disorder and service is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000). 

The Board does not doubt the sincerity of the veteran's 
beliefs that he does, in fact, suffer from a left eye 
disorder which he incurred in service.  However, as a layman 
without the appropriate medical training and expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain, 11 Vet. App. 124, 127 (1998), 
citing Espiritu, 2 Vet. App. 492 (1992).  See also Routen, 10 
Vet. App. 183, 186 (1997). 

Under these circumstances, the claim for service connection 
for a left eye disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support the claim, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.


ORDER

Service connection for skin cancer of the right temple, 
claimed as due to Agent Orange exposure, is denied.

Service connection for a left eye disorder is denied.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


